Weiss, J.
Appeal from a judgment of the Supreme Court at Special Term (Cholakis, J.), entered November 13, 1985 in Albany County, which dismissed petitioner’s application, in a proceeding pursuant to CPLR article 78, to review a determination of respondent Comptroller approving the award of a contract to respondent Bruning Division of the AM International, Inc.
The Office of General Services, Standards and Purchase (OGS) received four bids for 228 drafting tables (office desk "combinations”) for the contract period April 1, 1985 to March 21, 1987. The lowest bid received was $218,424, which was submitted by petitioner. OGS rejected petitioner’s bid stating that its product did not meet some of the bid specifications and was, in some respects, an inferior product. The contract was instead awarded to respondent Bruning Division of the AM International, Inc. (Bruning), which had bid $266,787.36. Because the award was made to one other than the lowest bidder, OGS submitted the proposed contract with Bruning to respondent Comptroller pursuant to State Finance Law § 174 for the latter’s written approval. OGS identified seven specific instances in which petitioner’s product deviated from the bid specifications or was otherwise unacceptable. The Comptroller approved the Bruning contract and this CPLR article 78 proceeding was commenced. Special Term dismissed the petition giving rise to this appeal by petitioner.
State Finance Law § 174 establishes five criteria for determining the lowest responsible bidder for contracts for the purchase of goods by the State: (1) the reliability of the bidder; (2) the quality of the article; (3) the conformity thereof with specifications; (4) the purpose for which it is required; and (5) the terms of delivery (see, American Inst. for Imported Steel v Office of Gen. Servs., 47 AD2d 118, 119, affd 38 NY2d 991). Ergo, the lowest price bid does not of itself establish the right to win a contract. In the instant case, petitioner did not obtain a vested interest in the contract merely because it submitted the lowest bid (see, Matter of Bortle v Tofany, 42 AD2d 1007). Petitioner had the burden to prove that the rejection of its low bid lacked a rational basis or was in violation of State Finance Law § 174 (see, Matter of Brereton & Assoc. v Regan, 94 AD2d 886, 887, affd 60 NY2d 807). In this respect, petitioner has not fulfilled its burden, since the Comptroller’s determination was based upon a written memorandum which demonstrated several specific instances of nonconformity with the specifications or unsatisfactory characteristics. Under such *482circumstances, rejection of petitioner’s bid and the award of the contract to Bruning was neither arbitrary nor capricious, but was reasonable and made upon sufficient evidence after full investigation of the facts (see, Matter of Anchor Equip. Co. v State of New York, Off. of Gen. Servs., 66 AD2d 987). "Having determined that there was a rational basis for the administrative determination in awarding the contract, the judicial function is at an end” (Matter of Bortle v Tofany, supra; Matter of Zara Contr. Co. v Cohen, 45 Misc 2d 497, affd 23 AD2d 718).
Judgment affirmed, without costs. Kane, J. P., Main, Weiss, Mikoll and Yesawich, Jr., JJ., concur.